Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

U.S. Patent 7,291,815 (Hubert) teaches a composite ice protection heater for an aircraft:
The composite heater includes at least one electrically insulating layer, and at least one electric heater element comprising an electrically conductive layer bonded to the insulating layer. The conductive layer may include a pre-impregnated woven fabric that includes a plurality of threads that include an electrically conductive material, such as carbon or graphite fibers. The composite heater can be incorporated into a composite surface structure of an aircraft. 
As shown in FIGS. 6B - 9, electrically conductive bus strips are placed in contact with opposed portions of the conductive layers and permit an electrical voltage to be induced across the conductive heater layers. As shown in FIG. 9, inter-heater insulating strips may be provided between adjacent edges of adjacent conductive sheets to minimize the possibility of 
	Hubert fails to teach wherein the insulation layer is disposed on the first busbar such that the insulation layer extends further than an outer edge and an inner edge of the first and second busbars.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381. The examiner can normally be reached Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745